Citation Nr: 1732322	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-28 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel








INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 2000 to January 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board also notes that the Veteran's appeal originally included the issues of entitlement to service connection for a right ankle disorder, a right knee disorder, a left knee disorder, bilateral hearing loss, and a scar above the right eye.  However, the Veteran did not submit a substantive appeal for those issues following the issuance of the August 2013 statement of the case.  Instead, he limited his appeal to the issue of entitlement to service connection for right shoulder disorder.  Therefore, those issues no longer remain in appellate status, and no further consideration is required.

In addition, the Veteran had requested a hearing before the Board in his October 2013 VA Form 9.  He was scheduled for such a hearing in March 2017, but he failed to report for the proceeding.  Therefore, his hearing request is deemed withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a right shoulder disorder.  The evidence of record documents a current disorder, and the Veteran has claimed that he initially injured his shoulder in service.  See, e.g., September 2010 private treatment record.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any right shoulder disorder that may be present.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right shoulder disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any right shoulder disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation. 

The examiner should opine as to whether it is at least as likely as not that the Veteran has a current right shoulder disorder related to his military service, to include any injury or symptomatology therein.  The Veteran has claimed that he developed a right shoulder in service as a result of his physical activities. See e.g. July 2014 statement.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




